Watson, J.
This case involves the same question on a motion to dismiss the appeal, as is determined in Fenton, Admr., of the Estate of Maria H. Hodges v. The Estate of Eugene H. Hodges, Malina S. Hodges, Executrix, 90 Vt. 214, 97 Atl. 676. The claim is against the same estate, and in favor of the third tenant in common named in, but not a party to, that case. The declaration filed in the probate court in taking the appeal, is essentially like the declaration in the other case: it is in account, names the same three tenants in common as having distinct, equal, undivided interests, and describes the same common property, real and personal. It follows that the decision there is controlling here.

Judgment affirmed. To be certified to the probate coun